DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 8/10/2022. In particular, claim 1 has been amended to physically removing and to add new claims 11-21. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 2 ends in a comma “,” instead of a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claims 1, 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite calculating a numerical value representing the modality of the true PSD using the equation Z equals kurtosis minus the square of the skewness. The abstract idea present in the claim is the step of calculating. The step of calculating has not been integrated into a particular physical application. Notably, after the calculation, no further actions are done. Additionally, the claim recites providing the particles and then physically removing the particles. However, these actions are well understood, routine and conventional activities previously known to the industry. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the element of performing the removing on a PSD of a plurality of particles amounts to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 3-10 do not contain additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the particles of the PSD". Claims 4-6, 8 recite “the particulate solid phase material”. Claim 7 recites “the material”. Claims 8 and 10 recite “the particulate solid”. Claim 9 recites “the particles”. Claim 10 recites “the catalyst”.
 There are insufficient antecedent bases for these limitations in the claims. It is suggested that consistent language be used throughout the claims. For example, when referring to the particles prior to physically removing, the term ‘the plurality of particles of a nonuniform solid phase material’ should be used as this was used in the independent claim. When referring to the particles after physically removing the top and bottom values, a term should be used which clearly distinguishes it from the particles prior to the physically removing step.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 11, and 16 each recite “physically” removing a top percentage and a bottom percentage. No explicit support is present in the instant specification for this limitation. It is noted that the instant specification repeatedly states mathematically filtering (deleting) a top and bottom volume. See ¶ 33, 37, 42, 48, and 49 of the instant specification. The instant specification provides five inventive examples where different samples of catalyst are subjected to both the visual test method and the Z-factor method. It is noted that in the Z-factor method, the raw histogram data is manipulated by removing the tails. See ¶ 75-78. In example 5, the data over 75 microns is excluded from the data sets and the fines below 4 microns are excluded from the data sets. See ¶ 87. No physical removal is performed in the examples. The limitation ‘physically’ removing is not supported and is new matter. Therefore, claims 1, 11, 16 and all dependent claims contain new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-16, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinones (US 2010/0292073).
Quinones teaches a process where a catalyst is obtained by fractionating to obtain a narrow size fraction followed by separation of the narrow size fraction, followed by removal of large particles (abstract, ¶ 28). Quinones teaches the catalysts contain zeolite Y (an inorganic material) which are spray dried with silica or aluminum chlohydrol (¶ 6)). This corresponds to the claimed catalytic material spray dried a particulate phase filler. Quinones teaches an example where an ECAT (equilibrium catalyst) was provided (¶31-33, 39) which necessarily has a volume% equal to 100% and a PSD. Quinones classifies an ECAT having particle sizes ranging from less than 20 microns to more than 107.8 microns (Table 5) and then components with different particle size were compared (¶ 42-44, Tables 6-7). This corresponds to physically removing a top and bottom percentage. For example, Experiment 11 is the 65-85 micron fraction collected from the sample of Table 6 (ranging from 23 microns to 107 microns). The amount of particles less than 65 microns is greater than 50 wt% (Table 6) and must be larger than 2.5 vol% and the amount of particles greater than 85 microns is about 20 wt% (table 6) which must be larger than 0.5 vol%.
Quinones does not explicitly recite a PSD or true PSD. However, every grouping of particles necessarily has a particle size distribution because they have sizes. Therefore, the particles of Quinones prior to classification and after classification have particle sizes distributions.
One of ordinary skill in the art would have instantly envisaged the distribution is either unimodal or bimodal. A genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. See MPEP 2105, In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).
Quinones teaches the catalysts are used for the fluid catalytic cracking process (¶ 3) which uses a refinery to crack large hydrocarbon molecules (¶3) and corresponds to the claimed manufacturing process for making a manufactured product. Alternatively, “for use in a manufacturing process for making a manufactured product” is an intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
It is noted that Quinones selects a group of particles which has had portions removed therefrom. This selecting of Quinones falls in the scope of the ‘selecting’ of claim 16. Quinone does not explicitly recite the claimed Z-factor or the suitability. However, it is noted that claim 16 does not require any given Z-factor. Thus, as the Z-factor affects the process as discussed in the instant specification, the suitability is necessarily based on the Z-factor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulino, Studies in Surface Science and Catalysis, 130, (2000) pg. 929-934 in view of Quinones (US 2010/0292073).
Paulino teaches ethylene polymerization using zirconium catalysts supported on molecular sieves, including zeolite Y (abstract) in a gas phase reactor (pg. 930). Zirconium catalysts are a Ziegler-Natta catalyst.
Paulino does not explicitly recite the catalyst is spray dried onto the zeolite. However, this is a product-by-process limitation that describes how the particulate was formed. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. In this case, the claimed process results in a structure that is identical to the prior art structure, a support having a transition metal catalyst on it.
As noted above, the manufacturing process is an intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Paulino does not explicitly recite physically removing portions of the catalysts.
Quinones teaches a process where a catalyst is obtained by fractionating to obtain a narrow size fraction followed by separation of the narrow size fraction, followed by removal of large particles (abstract, ¶ 28). Quinones teaches the catalysts contain zeolite Y (an inorganic material) which are spray dried with silica or aluminum chlohydrol (¶ 6)). This corresponds to the claimed catalytic material spray dried a particulate phase filler. Quinones teaches an example where an ECAT (equilibrium catalyst) was provided (¶31-33, 39) which necessarily has a volume% equal to 100% and a PSD. Quinones classifies an ECAT having particle sizes ranging from less than 20 microns to more than 107.8 microns (Table 5) and then components with different particle size were compared (¶ 42-44, Tables 6-7). This corresponds to physically removing a top and bottom percentage. For example, Experiment 11 is the 65-85 micron fraction collected from the sample of Table 6 (ranging from 23 microns to 107 microns). The amount of particles less than 65 microns is greater than 50 wt% (Table 6) and must be larger than 2.5 vol% and the amount of particles greater than 85 microns is about 20 wt% (table 6) which must be larger than 0.5 vol%.
Quinones does not explicitly recite a PSD or true PSD. However, every grouping of particles necessarily has a particle size distribution because they have sizes. Therefore, the particles of Quinones prior to classification and after classification have particle sizes distributions.
One of ordinary skill in the art would have instantly envisaged the distribution is either unimodal or bimodal. A genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. See MPEP 2105, In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).
It would have been obvious to one of ordinary skill in the art to use the separation process of Quinones because it results in improving at least one catalytic property (¶ 62-66).
Alternatively, the prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. Notably, the process of Quinones results in particles with narrow particle sizes and the process of Paulino polymerizes ethylene. One of ordinary skill would have recognized that the results of the combination were predictable. Notably, using the zeolite Y of Quinones would provide a uniform sized support for the catalyst of Paulino.
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.
Applicant argues that the amendment to claim 1 overcomes the 101 rejection. This is not persuasive. Applicant has amended claim 1 to include providing the particles and physically removing the particles. However, claim 1 has also been amended to recite calculating the modality. The steps of providing the particles and physically removing particles is merely adding limitations that are well-understood, routine, and conventional activities in the field.
No prior art rejections are presented over claim 1 which includes the step of calculating a numerical value of the modality based on the Z equals the kurtosis minus the square of skewness.
However, claims 11 and 16 recite the steps of providing a plurality of particles, physically removing portions of particles where the particles comprise a catalytic material spray dried on a filler (claim 11) and selecting for use in a manufacturing process (claim 16). It is also noted that the claims did not previously recite a step of physically removing. 
Quinones explicitly teaches a catalyst and filler which has been spray dried and physically removing portions of the particles. It is noted that the limitation on how the particles are formed is recited in the product by process formation and the limitation on the selecting is an intended use. Therefore, the claims are properly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764